Citation Nr: 1447691	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-29 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a liver disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an initial rating in excess of 20 percent for peripheral artery disease of the right lower extremity.  

4.  Entitlement to an initial rating in excess of 20 percent for peripheral artery disease of the left lower extremity.  

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from July 1969 to March 1972.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2013, the Veteran testified before the Board at the Muskogee VA Regional Office.  A review of the hearing transcript reflects that the Veteran withdrew his appeal for a rating in excess of 20 percent for diabetes mellitus, type II.  As such, that issue is no longer in appellate status.  

Additionally, the Veteran is in receipt of special monthly compensation (SMC) for loss of use of creative organ (related to service-connected impotence).  Also, in a June 2011 rating decision the agency of original jurisdiction (AOJ) granted service connection and assigned a 30 percent rating for coronary artery disease effective December 31, 2008.  

The issue of service connection for hypertension, as well as the issue of higher initial ratings for peripheral artery disease of the right lower extremity and the left lower extremity, as well as the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The Veteran does not have a liver disability that is attributable to his period of active military service.  


CONCLUSION OF LAW

The Veteran does not have a liver disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In a January 2009 letter, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection for a liver disability.  The Veteran was also notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Otherwise, VA has done everything reasonably possible to assist the Veteran with respect to his claim on appeal decided below in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records (STRs) are associated with the claims folders as are identified private treatment records.  The Veteran has not otherwise identified that he has received VA medical treatment.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C. § 5103A(d)(2) (West 2002).  The Court of Appeals for Veterans Claims (Court) further characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McLendon, 20 Vet. App. at 83.  

In this case, while there is evidence of a current disability there is no evidence establishing that an event, injury, or disease occurred in service that may have caused the Veteran's liver disability, or evidence that a disability is related to service.  Furthermore, the Veteran does not allege that he was treated in service for a liver disability, only that he believes that his current disability may be related to service.  Thus, the Board concludes, per McClendon, that VA's duty to assist does not include providing the Veteran with a VA examination in this case.  

II.  Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A layperson is also competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

A review of the Veteran's STRs reflects neither complaints nor findings of a liver disability.

The private medical evidence received documents abnormal liver enzymes as reported in March 1997.  In September 1998 there was again a finding of abnormal liver enzymes on testing.  These were noted as possibly being due to cholelithiasis.  Additionally, in a December 1999 ultrasound, there was a finding of possible fatty liver.  An October 2008 gastroenterology examination notes the Veteran's report of being told he had abnormal liver (enzyme) studies and bilirubin elevation.  The examiner's impression was Gilbert's disease, which the examiner commented was benign in nature.  (Parenthetically, Gilbert's disease is noted as being a common disorder passed down through families which affects the way bilirubin is processed by the liver.  See www.nlm.nih.gov/medlineplus/ency/article/000301.htm).  

In the present case, as noted above, there is lack of evidence of any in-service liver disability, or symptoms thereof, as well as any post service medical evidence relating any current liver disability (e.g. Gilbert's disease) to the Veteran's period of service.  Furthermore, the Board has weighed the probative value of the Veteran's lay statements that he believes his liver problems could possibly be related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran has a liver disability related to service falls outside the realm of common knowledge or expertise of the Veteran.    

Therefore, in light of the Board's discussion and conclusions, above, entitlement to service connection for a liver disability must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for a liver disability is denied.  


REMAND

The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange (herbicide agent).  

With regard to his claim of service connection for hypertension, the Veteran's STRs do not reflect evidence of high blood pressure or a diagnosis and/or treatment for hypertension.  The Veteran has testified that he believes his first treatment for hypertension began sometime in the early 1980s.  A July 1982 post-service treatment record from an Army base medical facility notes a finding of elevated blood pressure.  The Board notes that the evidence does not otherwise reflect a medical opinion relating the Veteran's diagnosed hypertension to his period of service or to his first post-service year.  

Parenthetically, the Board notes that during the pendency of this appeal, VA amended 38 C.F.R. § 3.309(e) regarding presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy only.  See 78 FR 54763-66 (Sept. 6, 2013).

On August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg. 47924-47928 (2012).  In that Notice, VA discussed National Academy of Sciences (NAS) findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category.  VA ultimately concluded that the available evidence from the NAS was not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides.  Thus, hypertension is not one of the listed conditions presumed related to herbicide exposure under 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e).  

With that said, the report nonetheless has identified a "limited or suggestive evidence of association" between herbicide exposure and hypertension.  The Board finds the limited or suggestive evidence of association between hypertension and herbicide exposure, as noted in the Federal Register, satisfies the "low threshold" requirement that the Veteran's hypertension may be related to his in-service herbicide exposure.  McClendon, 20 Vet. App. at 83.  

Therefore, the Veteran should be provided a VA examination and the examiner requested to provide a nexus opinion.  

Otherwise, the Veteran's service-connected peripheral artery disease of the bilateral lower extremities was last evaluated for VA purposes in April 2009.  In a January 2013 statement from the Veteran's representative, it was requested that the Veteran be scheduled for an examination to assess the current severity of his peripheral artery disease.  Furthermore, the representative raised the issue of a TDIU.  The AOJ reviewed the representative's statement and provided comments as to why it did not feel further evidentiary development was warranted.  

The Board agrees with the AOJ that the Veteran has not alleged that his peripheral artery disease has necessarily worsened.  His testimony regarding his condition is consistent with what he reported to the VA fee-basis examiner in April 2009.  Furthermore, the mere passage of time does not dictate a new medical examination be provided.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Nonetheless, the schedular criteria under which the Veteran's peripheral artery disease is being evaluated reflect the possibility of a higher rating based on diagnostic test findings.  See 38 C.F.R. § 4.104, Diagnostic Code 7114 (2013).  Furthermore, the April 2009 clinician did not specifically addressed whether there were any trophic changes (criteria under the rating schedule) associated with the Veteran's disability.  Such findings during a current examination would be helpful in the Board's consideration of the Veteran's claim.  

As such, the Veteran should be scheduled for a VA examination to evaluate the current severity of his bilateral peripheral artery disease.  

Finally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 4.16(a), (b) (2013).  In this case, the Veteran has reported that he is unable to walk more than 6 yards without feeling pain in his lower extremities.  Also, in a report of July 2010 VA examination, the Veteran reported experiencing chest pain and fatigue associated with his service-connected coronary artery disease.  These symptoms reportedly limited his daily activities.  Otherwise, a July 2008 private treatment record notes that the Veteran worked as a laborer hauling hay.  In a report of February 2009 VA audiology examination it was noted that the Veteran had worked the last 35 years as a farmer.  The Veteran appears to have no more than a high school education.  

In light of the above evidentiary findings, the Board concludes that the record on appeal reasonably raises the issue of entitlement to a TDIU.  As such, and in light of the development requested above, an opinion should be obtained as to the Veteran's ability to following gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his hypertension and/or peripheral artery disease.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should be scheduled for a VA examination to assess the nature and etiology of his hypertension.  The claims folders (to include the Veteran's Virtual VA electronic file) must be made available to the examiner for review in connection with the examination. Any testing deemed necessary should be performed.  All pertinent pathology should be annotated in the evaluation report.  

For any hypertension diagnosed on examination, the examiner should opine as to medical probabilities that any such diagnosed hypertension had its onset during service or is otherwise related to service, manifested within the first post-service year, or is otherwise related to or consistent with exposure to herbicides (Agent Orange).  (For the purposes of any opinion the Veteran is presumed to have been exposed to Agent Orange.)

Furthermore, the examiner should comment on whether any diagnosed hypertension was caused or aggravated (permanent worsening of the underlying condition beyond its normal progression) by the Veteran's service-connected diabetes mellitus (type II), or his service-connected coronary artery disease.  

The examiner must provide a thorough explanation for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.

3.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected bilateral peripheral artery disease.  The claims folders (to include the Veteran's Virtual VA electronic file) must be made available to the examiner for review in connection with the examination.  Any testing deemed necessary should be performed to include a Doppler Study to obtain a current ankle/brachial index of both lower extremities.  The examiner should also comment on any evidence of trophic changes (thin skin, absence of hair, dystrophic nails) associated either the right of left lower extremity.  

Furthermore, the examiner should comment on whether the ankle/brachial index results are consistent with the Veteran's report of being able to walk only 6 yards before experiencing pain in his legs.  

Finally, the examiner should be asked to ascertain whether the Veteran is unable to obtain or maintain substantially gainful employment due to service-connected disabilities, which, at this time, are diabetes mellitus (type II), impotence, peripheral artery disease of the right and left lower extremity, coronary artery disease, bilateral hip strain, bilateral hearing loss, and tinnitus.   

(If prior to this examination, service connection is established for the Veteran's hypertension, the examiner should also consider this disability.  If subsequent to this examination, service connection is established for hypertension, the examiner should be provided an opportunity for an addendum opinion, if warranted.)

In making the requested employability determination, the examiner must consider and discuss the Veteran's level of education, other training, work experience, and the disabling effects of his service-connected disabilities (individually or in concert) on his ability to obtain or maintain substantially gainful employment.  (The Board notes that the Veteran is a farmer and/or laborer by history and appears to have a high school education.)

The examiner's report must include a rationale for all opinions and conclusions expressed.  

4.  Following the development above, readjudicate the issues remaining on appeal as discussed above.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond before the case is returned to the Board.

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


